MEMORANDUM **
Kelvin Alexandra Alas Melgar appeals from the 120-month sentence imposed following his guilty-plea conviction for distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(viii), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Melgar contends that the district court erred by failing to explain why it imposed a condition of supervised release that prohibited him from associating with known gang members. Melgar also contends that there is nothing in the record demonstrating that he was a gang member. The district court was not required to articulate the reasons for imposing the anti-association condition. See United States v. Ross, 476 F.3d 719, 721-22 (9th Cir.2007). Additionally, there was sufficient evidence of Melgar’s gang membership in the record. See United States v. Marin-Cuevas, 147 F.3d 889, 895 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.